Citation Nr: 1746040	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased rating for the right knee disability, currently rated as 10 percent disabling prior to June 16, 2015, and, status post total knee replacement, as 30 percent disabling since August 1, 2016.

2. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The September 2011 rating decision, in pertinent part, denied the claim of entitlement to an increased rating for the right knee disability.  The December 2015 rating decision denied the claim of entitlement to service connection for a left knee disability.

A July 2015 rating decision granted a temporary total (100 percent) rating for the right knee disability while convalescing from surgery from June 16, 2015 to August 1, 2016, and a 30 percent rating effective after that date.  As a 100 percent rating is the maximum payable, the period from June 16, 2015 to August 1, 2016 is not for consideration in this appeal.  The remaining periods are for consideration in this appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017 the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In conjunction with his Board hearing the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).

The issue of entitlement to service connection for the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

VETERAN'S CONTENTIONS AND REPORTS OF SYMPTOMS

The Veteran seeks increased ratings for his right knee disability.  He reports symptoms of stiffness, instability, giving way, pain, and decreased lateral movements prior to his June 2015 total knee replacement, causing him to have difficulty ascending and descending stairs or climbing curbs, and occasionally falling.  Following the knee replacement, he has reported symptoms including stiffness, fatigability, pain, and instability, causing him difficulty in standing, lifting, and entering the bathtub, and requiring him to stabilize on a cart when shopping.  The Veteran's wife testified that they have installed safety features in the bathtub and shower due to the Veteran's difficulties in entering.

  
FACTUAL FINDINGS

1. Prior to the June 16, 2015 knee replacement, when considering the Veteran's pain, instability, limitation of extension, and corresponding functional impairment, the Veteran's right knee disability was more nearly approximated by limitation of flexion to 30 degrees, limitation of extension to 10 degrees, and severe lateral instability. 

2. The Veteran's right knee post total replacement has been manifested by chronic residuals consisting of severe painful motion and weakness.


LEGAL CONCLUSIONS

1. Prior to June 16, 2015, the criteria for a rating for an increased rating of 20 percent, but no higher, for limitation of flexion of the right knee are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Code 5260 (2017).

2. Prior to June 16, 2015, the criteria for a rating for an increased rating of 10 percent, but no higher, for limitation of extension of the right knee are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Code 5261 (2017).

3. Prior to June 16, 2015, the criteria for a rating for an increased rating of 30 percent for lateral instability of the right knee are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Code 5257 (2017).

4. Since August 1, 2016, the criteria for a rating of 60 percent, but no higher, for the right knee status post total knee replacement have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Turning first to the period prior to June 16, 2015, the Board finds that the Veteran's reported symptoms, as discussed above, are consistent with the findings noted on VA examination and in VA treatment records.  Specifically, the January 2011 VA examiner recorded the Veteran's difficulties descending stairs, soreness and stiffness with repetitive movements, and found that his range of motion was limited by medial compartment pain.  The March 2014 VA examiner recorded limitation of extension to 10 degrees, and stated that the Veteran's overall range of motion was limited by several functional loss factors, including instability, fatigability, and disturbance of locomotion.  VA treatment records from February 2013, February 2014, October 2014, November 2014, and January 2015 note the Veteran's posterior cruciate ligament instability, as well as his continued reports of soreness from using stairs and bending and chronic pain and stiffness.  Therefore, given the Veteran's credible descriptions of his right knee symptoms and the findings in the VA examination and VA treatment records, the Board finds that the Veteran's functional loss more nearly approximated 30 degrees of flexion, 10 degrees of extension, and severe lateral instability.  Thus, a 20 percent rating for limitation of flexion, a 10 degree rating for limitation of extension, and a 30 percent rating for severe lateral instability are warranted prior to June 16, 2015.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).
Turning to the period since August 1, 2016, the Board finds that the Veteran's credible reports of pain, stiffness, and instability are corroborated by VA treatment records which note that the Veteran uses a front-wheeled walker for mobility, does not often access the second level of his home, and has installed home safety features due to his knee pain and instability.  Given this evidence and the credible reports of functional loss, the Board finds that the Veteran's right knee status post total replacement most closely approximates the criteria for a 60 percent rating since August 1, 2016, the first day following the assignment of the temporary 100 percent rating for convalescence from surgery.

Concerning both periods under appeal, a rating in excess of 60 percent is not warranted.  Under Diagnostic Code 5055 the only higher rating available is 100 percent, which is for application only for one year following implantation of a prosthesis.  Moreover, a rating higher than 60 percent is not available for the knee even on the basis of amputation.



ORDER

Prior to June 16, 2015, a rating of 20 percent, but no higher, for limitation of flexion of the right knee is granted.

Prior to June 16, 2015, a rating of 10 percent, but no higher, for limitation of extension of the right knee is granted.

Prior to June 16, 2015, a rating of 30 percent for severe lateral instability of the right knee is granted.

Since August 1, 2016, a rating of 60 percent, but no higher, for the right knee status post total replacement is granted.



REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claim.

Concerning the left knee, the Veteran asserts that he injured his left knee in service, and continued to have difficulty with instability, stiffness and loss of motion since that time, ultimately leading to a total knee replacement in 2016.

In October 2015 a VA examiner offered a negative etiology opinion.  She noted that the Veteran stated that he injured his left knee during service, had surgery in 1979, and has experienced knee symptoms since that time.  However, the report of the surgery was not available.  The examiner stated that "if the information becomes available, this claim could be re-considered."  

Remand is required because the examiner did not address the Veteran's lay reports of experiencing left knee symptoms since service.  The Veteran is competent to report experiencing knee pain since service, and receiving treatment after service, even if such treatment is not documented by a medical record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994);  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).  As the VA examiner should have addressed the lay statements, an addendum opinion is required.

Updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have recently treated him for his left knee.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from December 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Send the claims file to a VA clinician for review.  The claims file must be reviewed by the clinician.  After reviewing the claims file the examiner should respond to the following:

a. Based upon the review of the record, the clinician should identify the presence of any left knee disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since August 2015).

b. If any left knee conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  

In answering this question, the clinician is requested to address the Veteran's reports that he injured his left knee after he fell off of a ladder during service, had a meniscal operation in 1979, and has continued to experience left knee symptoms since service.  

A rationale for any opinions expressed should be set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).
 
4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


